Exhibit 10.10
GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000
Opening Transaction

             
 
  To:   Constellation Brands, Inc.
 
      207 High Point Drive
 
      Building 100
 
      Victor, New York 14564
 
           
 
  A/C:   042168229    
 
           
 
  From:   Goldman, Sachs & Co.
 
           
 
  Re:   Collared Accelerated Stock Buyback
 
           
 
  Ref. No:   As provided in the Supplemental Confirmation
 
           
 
  Date:   April 16, 2010

 
          This master confirmation (this “Master Confirmation”), dated as of
April 16, 2010 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and Constellation Brands, Inc. (“Counterparty”).
This Master Confirmation, taken alone, is neither a commitment by either party
to enter into any Transaction nor evidence of a Transaction. The additional
terms of any particular Transaction shall be set forth in (i) a Supplemental
Confirmation in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation and (ii) a Trade Notification in the
form of Schedule B hereto (a “Trade Notification”), which shall reference the
relevant Supplemental Confirmation and supplement, form a part of, and be
subject to such Supplemental Confirmation. This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification together shall
constitute a “Confirmation” as referred to in the Agreement specified below.
          The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and GS&Co. as to the subject matter and terms of
each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.
          This Master Confirmation, each Supplemental Confirmation and each
Trade Notification supplement, form a part of, and are subject to an agreement
in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first”, (iv) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty and GS&Co.
with “Specified Indebtedness” as defined in Section 14 of the Agreement and a
“Threshold Amount” of USD 50 million (or its equivalent in another currency),
provided that the phrase “or becoming capable at such time of being declared”
shall be deleted from clause (1) of such Section 5(a)(vi), and (v) the election
that no entity shall be specified as a “Specified Entity” with regard to
Counterparty with respect to Section 5).

 



--------------------------------------------------------------------------------



 



          The Transactions shall be the sole Transactions under the Agreement.
If there exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
          All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein or in the related
Supplemental Confirmation.
          If, in relation to any Transaction to which this Master Confirmation,
a Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Supplemental Confirmation; (ii) this Master Confirmation;
(iii) such Trade Notification; (iv) the Agreement; and (v) the Equity
Definitions.
1.      Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.
General Terms:

         
 
  Trade Date:   For each Transaction, as set forth in the related Supplemental
Confirmation.
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   GS&Co.
 
       
 
  Shares:   Class A Common stock, par value $.01 per share, of Counterparty
(Ticker: STZ)
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange(s):   All Exchanges
 
       
 
  Prepayment:   Applicable
 
       
 
  Prepayment Amount:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
       
 
  Prepayment Date:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
        Valuation:    
 
       
 
  Hedge Period:   The period from and including the Hedge Period Start Date to
and including the
Hedge Completion Date.
 
       
 
  Hedge Period Start Date:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
       
 
  Hedge Completion Date:   For each Transaction, as set forth in the related
Trade Notification, to be the Exchange Business Day on which GS&Co. finishes
establishing its initial hedge positions in respect of such Transaction, as
determined by GS&Co. in its sole discretion, but in no event later than the
Hedge Period End Date.
 
       
 
  Hedge Period End Date:   For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below.

2



--------------------------------------------------------------------------------



 



         
 
  Hedge Period Reference
Price:  
For each Transaction, as set forth in the related Trade Notification, to be the
arithmetic mean of the VWAP Prices for the Exchange Business Days in the Hedge
Period, subject to “Valuation Disruption” below.
 
       
 
  VWAP Price:   For any Exchange Business Day that is not a Disrupted Day, the
New York 10b- 18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “STZ.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is
manifestly erroneous, such VWAP Price shall be as reasonably determined by the
Calculation Agent. For any Exchange Business Day that is a Disrupted Day in
part, the VWAP Price shall be determined as provided in “Valuation Disruption”
below. For purposes of calculating the VWAP Price, the Calculation Agent will
include only those trades that are reported during the period of time during
which Counterparty could purchase its own shares under Rule 10b-18(b)(2) and are
effected pursuant to the conditions of Rule 10b- 18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such trades,
“Rule 10b-18 eligible transactions”).
 
       
 
  Forward Price:   The arithmetic mean of the VWAP Prices for the Exchange
Business Days in the Calculation Period, subject to “Valuation Disruption”
below.
 
       
 
  Forward Price
Adjustment Amount:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
       
 
  Calculation Period:   The period from and including the Calculation Period
Start Date to and including the Termination Date.
 
       
 
  Calculation Period Start Date:   For each Transaction, as set forth in the
related Supplemental Confirmation.
 
       
 
  Termination Date:   The Scheduled Termination Date; provided that GS&Co. shall
have the right to designate any Exchange Business Day on or after the First
Acceleration Date to be the Termination Date (the “Accelerated Termination
Date”) by delivering notice to Counterparty of any such designation prior to
11:59 p.m. New York City time on the designated Accelerated Termination Date.
 
       
 
  Scheduled Termination Date:   For each Transaction, as set forth in the
related Supplemental Confirmation, subject to postponement as provided in
“Valuation Disruption” below.
 
       
 
  First Acceleration Date:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
       
 
  Valuation Disruption:   The definition of “Market Disruption Event” in
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“at any time during the one-hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and inserting the words “at any time on any Scheduled
Trading Day during the Hedge Period, Calculation Period or Settlement Valuation
Period” after the word “material,” in the third line thereof.
 
       
 
      Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

3



--------------------------------------------------------------------------------



 



         
 
      Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date by one Exchange Business Day and/or, if
the Disrupted Day occurs during the Hedge Period, postpone the Hedge Period End
Date by one Exchange Business Day, or (ii) in the Settlement Valuation Period,
the Calculation Agent may, in its good faith and commercially reasonable
discretion, extend the Settlement Valuation Period by one Exchange Business Day.
If any such Disrupted Day is a Disrupted Day because of a Market Disruption
Event (or a deemed Market Disruption Event as provided herein), the Calculation
Agent shall determine whether (i) such Disrupted Day is a Disrupted Day in full,
in which case the VWAP Price for such Disrupted Day shall not be included for
purposes of determining the Hedge Period Reference Price, the Forward Price or
the Settlement Price, as the case may be, or (ii) such Disrupted Day is a
Disrupted Day only in part, in which case the VWAP Price for such Disrupted Day
shall be determined by the Calculation Agent based on Rule 10b- 18 eligible
transactions in the Shares on such Disrupted Day effected before the relevant
Market Disruption Event occurred and/or after the relevant Market Disruption
Event ended, and the weighting of the VWAP Price for the relevant Exchange
Business Days during the Hedge Period, the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the Hedge
Period Reference Price, the Forward Price or the Settlement Price, as the case
may be, with such adjustments based on, among other factors, the duration of any
Market Disruption Event and the volume, historical trading patterns and price of
the Shares. Any Scheduled Trading Day on which, as of the date hereof, the
Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; provided that, if a closure of the
Exchange prior to its normal close of trading on any Scheduled Trading Day is
scheduled following the date hereof, then such Scheduled Trading Day shall be
deemed to be a Disrupted Day in full.
 
       
 
      If a Disrupted Day occurs during the Hedge Period, the Calculation Period
or the Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day as a result of
the same Market Disruption Event, then the Calculation Agent, in its good faith
and commercially reasonable discretion, may deem such ninth Scheduled Trading
Day (and each following Scheduled Trading Day that would be a Disrupted Day as a
result of the same Market Disruption Event) to be an Exchange Business Day that
is not a Disrupted Day and determine the VWAP Price for such ninth Scheduled
Trading Day (and each such following Scheduled Trading Day) using its good faith
estimate of the value of the Shares on such ninth Scheduled Trading Day (or such
following Scheduled Trading Day) based on the volume, historical trading
patterns and price of the Shares and such other factors as it deems appropriate.
 
        Settlement Terms:    
 
       
 
  Physical Settlement:   Applicable; provided that GS&Co. does not, and shall
not, make the agreement or the representations set forth in Section 9.11 of the
Equity Definitions to the extent that such representations relate to the
restrictions imposed by applicable securities laws with respect to any Shares
delivered by GS&Co. to Counterparty under any Transaction arising as a result of
the fact that Counterparty is the Issuer of the Shares.

4



--------------------------------------------------------------------------------



 



         
 
  Number of Shares
to be Delivered:  
A number of Shares equal to (a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount; provided that the
Number of Shares to be Delivered shall not be less than the Minimum Shares and
not greater than the Maximum Shares. The Number of Shares to be Delivered on the
Settlement Date shall be reduced, but not below zero, by any Shares delivered
pursuant to the Initial Share Delivery and the Minimum Share Delivery described
below.
 
       
 
  Excess Dividend Amount:   For the avoidance of doubt, all references to the
Excess Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.
 
       
 
  Settlement Date:   The date that is one Settlement Cycle immediately following
the Termination Date.
 
       
 
  Settlement Currency:   USD
 
       
 
  Initial Share Delivery:   GS&Co. shall deliver a number of Shares equal to the
Initial Shares to Counterparty on the Initial Share Delivery Date in accordance
with Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
deemed to be a “Settlement Date” for purposes of such Section 9.4.
 
       
 
  Initial Share Delivery Date:   For each Transaction, as set forth in the
related Supplemental Confirmation.
 
       
 
  Initial Shares:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
       
 
  Minimum Share Delivery:   GS&Co. shall deliver a number of Shares equal to the
excess, if any, of the Minimum Shares over the Initial Shares on the Minimum
Share Delivery Date in accordance with Section 9.4 of the Equity Definitions,
with the Minimum Share Delivery Date deemed to be a “Settlement Date” for
purposes of such Section 9.4.
 
       
 
  Minimum Share Delivery
Date:   The date one Settlement Cycle immediately following the Hedge Completion
Date.
 
       
 
  Minimum Shares:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
       
 
  Maximum Shares:   For each Transaction, as set forth in the related
Supplemental Confirmation.
 
        Share Adjustments:    
 
       
 
  Potential Adjustment Event:   Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event.
 
       
 
      It shall constitute an additional Potential Adjustment Event if the
Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above, in which case the Calculation Agent shall, in its
commercially reasonable discretion and subject to Section 17 below, adjust any
relevant terms of any such Transaction as necessary to account for the economic
effect of such postponement on such Transaction.
 
       
 
  Extraordinary Dividend:   Any dividend or distribution on the Shares (other
than any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions).

5



--------------------------------------------------------------------------------



 



         
 
  Method of Adjustment:   Calculation Agent Adjustment
 
        Extraordinary Events:    
 
       
 
  Consequences of
Merger Events:    

         
 
  (a)    Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  (b)    Share-for-Other:   Cancellation and Payment
 
       
 
  (c)    Share-for-Combined:   Component Adjustment

         
 
  Tender Offer:   Applicable; provided that (i) Section 12.1(d) of the Equity
Definitions shall be amended by replacing (a) the reference to 10% with a
reference to 30% and (b) the reference to “voting shares of the Issuer” with a
reference to “Shares”, (ii) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (iii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”
 
       
 
  Consequences of
Tender Offers:    

         
 
  (a)    Share-for-Share:   Modified Calculation Agent Adjustment
 
       
 
  (b)    Share-for-Other:   Modified Calculation Agent Adjustment
 
       
 
  (c)    Share-for-Combined:   Modified Calculation Agent Adjustment

         
 
  Nationalization,
Insolvency or Delisting:   Cancellation and Payment; provided that in addition
to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it shall
also constitute a Delisting if the Exchange is located in the United States and
the Shares are not immediately re- listed, re-traded or re-quoted on any of the
New York Stock Exchange, the American Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors); if the
Shares are immediately re-listed, re-traded or re-quoted on any such exchange or
quotation system, such exchange or quotation system shall be deemed to be the
Exchange.
 
        Additional Disruption Events:    

         
 
  (a)        Change in Law:   Applicable
 
       
 
  (b)        Failure to Deliver:   Applicable
 
       
 
  (c)        Insolvency Filing:   Applicable
 
       
 
  (d)        Loss of Stock Borrow:   Applicable; provided that
Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity Definitions shall be amended
by deleting the words “at a rate equal to or less than the Maximum Stock Loan
Rate” and replacing them with “at a rate of return equal to or greater than
zero”.

6



--------------------------------------------------------------------------------



 



         
 
  Hedging Party:   GS&Co.
 
       
 
  Determining Party:   GS&Co.

         
 
  Additional Termination Event(s):   Notwithstanding anything to the contrary in
the Equity Definitions, if, as a result of an Extraordinary Event, any
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Counterparty being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).
 
       
 
      The declaration by the Issuer of any Extraordinary Dividend, the
ex-dividend date for which occurs or is scheduled to occur during the Relevant
Dividend Period, will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions.
 
       
 
  Relevant Dividend Period:   The period from and including the first day of the
Hedge Period to and including the Relevant Dividend Period End Date.
 
       
 
  Relevant Dividend Period
End Date:   If Annex A applies, the last day of the Settlement Valuation Period;
otherwise, the Termination Date.
 
       
 
  Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:   Applicable
 
       
 
  Transfer:   Notwithstanding anything to the contrary in the Agreement, GS&Co.
may, upon prior written consent of Counterparty, such consent not to be
unreasonably withheld or delayed, assign, transfer and set over all rights,
title and interest, powers, privileges and remedies of GS&Co. under any
Transaction, in whole or in part, to an affiliate of GS&Co. whose obligations
are guaranteed by The Goldman Sachs Group, Inc. under the GS Group Guarantee (as
defined below).
 
       
 
  GS&Co. Payment Instructions:   Chase Manhattan Bank New York
 
      For A/C Goldman, Sachs & Co.
 
      A/C #930-1-011483
 
      ABA: 021-000021
 
       
 
  Counterparty’s Contact Details for Purpose of Giving Notice:   Constellation
Brands, Inc.
 
      207 High Point Drive
 
      Building 100
 
      Victor, New York 14564
 
      Attention: David Klein, Sr. Vice President and Treasurer
 
      Telephone: 585-678-7444
 
      Facsimile: 585-678-7108
 
      Email: David.Klein@cbrands.com

7



--------------------------------------------------------------------------------



 



         
 
      With a copy to:
 
       
 
      Attention: David Sorce, Sr. Vice President, Corporate Counsel
 
      Telephone: 585-678-7457
 
      Facsimile: 585-678-7112
 
      Email: David.Sorce@cbrands.com
 
       
 
  GS&Co.’s Contact Details for Purpose of Giving Notice:   Goldman, Sachs & Co.
 
      200 West Street
 
      New York, NY 10282-2198
 
      Attention: Serge Marquie, Equity Capital Markets
 
      Telephone: 212-902-9779
 
      Facsimile: 917-977-4253
 
      Email: serge.marquie@gs.com
 
       
 
      With a copy to:
 
       
 
      Attention: Jason Lee, Equity Capital Markets
 
      Equity Capital Markets
 
      Telephone: +1-212-902-0923
 
      Facsimile: +1-212-902-5305
 
      Email: jason.lee@gs.com
 
       
 
      And email notification to the following address:
 
      Eq-derivs-notifications@am.ibd.gs.com

2.         Calculation Agent: GS&Co. All determinations, judgments and
calculations made by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any calculation by the Calculation
Agent hereunder, upon a prior written request by Counterparty, the Calculation
Agent will provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such a prior written request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation, but under no circumstances
shall the Calculation Agent be required to disclose its proprietary valuation
models.

3.       Additional Mutual Representations, Warranties and Covenants of Each
Party. In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party
that:
          (a)      Eligible Contract Participant. It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.
          (b)      Accredited Investor. Each party acknowledges that the offer
and sale of each Transaction to it is intended to be exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”), by virtue
of Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
4.      Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:

8



--------------------------------------------------------------------------------



 



          (a)      The purchase or writing of each Transaction and the
transactions contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under
the Exchange Act.
          (b)      It is not entering into any Transaction (i) on the basis of,
and is not aware of, any material non-public information with respect to the
Shares (ii) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer or (iii) to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares).
          (c)      Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program.
          (d)      Without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that neither GS&Co. nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).
          (e)      As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
          (f)      Counterparty shall report each Transaction to the extent
required under Regulation S-K under the Exchange Act.
          (g)      The Shares are not, and Counterparty will not cause the
Shares to be, subject to a “restricted period” (as defined in Regulation M
promulgated under the Exchange Act) at any time during any Regulation M Period
(as defined below) for any Transaction unless Counterparty has provided written
notice to GS&Co. of such restricted period not later than the Scheduled Trading
Day immediately preceding the first day of such “restricted period”;
Counterparty acknowledges that any such notice may cause a Disrupted Day to
occur pursuant to Section 5 below; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in
Section 6 below; “Regulation M Period” means, for any Transaction, (i) the
Relevant Period (as defined below) and (ii) the Settlement Valuation Period, if
any, for such Transaction. “Relevant Period” means, for any Transaction, the
period commencing on the first day of the Hedge Period for such Transaction and
ending on the earlier of (i) the Scheduled Termination Date and (ii) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction, or such earlier day as elected by GS&Co. and communicated
to Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for Friendly
Acquisition Transaction Announcements” below).
          (h)      As of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date, the Minimum Share Delivery Date and the Settlement Date for each
Transaction, Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.
          (i)      Counterparty is not and, after giving effect to any
Transaction, will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.
          (j)      Counterparty has not and will not enter into agreements
similar to the Transactions described herein where any initial hedge period,
calculation period, relevant period or settlement valuation period (each

9



--------------------------------------------------------------------------------



 



however defined) in such other transaction will overlap at any time (including
as a result of extensions in such initial hedge period, calculation period,
relevant period or settlement valuation period as provided in the relevant
agreements) with any Relevant Period or, if applicable, any Settlement Valuation
Period under this Master Confirmation. In the event that the initial hedge
period, relevant period, calculation period or settlement valuation period in
any other similar transaction overlaps with any Relevant Period or, if
applicable, Settlement Valuation Period under this Master Confirmation as a
result of any postponement of the Scheduled Termination Date or extension of the
Settlement Valuation Period pursuant to “Valuation Disruption” above,
Counterparty shall promptly amend such transaction to avoid any such overlap.
5.      Regulatory Disruption. In the event that GS&Co. concludes, in its
reasonable discretion, in good faith and upon the advice of outside legal
counsel, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Hedge Period, the
Calculation Period or, if applicable, the Settlement Valuation Period, GS&Co.
may by written notice to Counterparty elect to deem that a Market Disruption
Event has occurred and will be continuing on such Scheduled Trading Day or Days.
6.      10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co.
that:
          (a)      Counterparty is entering into this Master Confirmation and
each Transaction hereunder in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or
any other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
          (b)      Counterparty will not seek to control or influence GS&Co.’s
decision to make any “purchases or sales” (within the meaning of
Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.
          (c)      Any amendment, modification, waiver or termination of this
Master Confirmation, the relevant Supplemental Confirmation or Trade
Notification must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.
7.      Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co; provided that nothing in this
Section 7 shall restrict the ability of (i) any affiliated purchasers from
purchasing shares from Counterparty upon the exercise of options granted to such
affiliated purchasers, (ii) any affiliated purchasers from purchasing shares
from Counterparty pursuant to any equity-based plan of Counterparty, or
(iii) Counterparty’s acceptance of any shares of Counterparty in satisfaction of
any tax withholding or exercise price obligation pursuant to any equity-based
plan of Counterparty.
8.      Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:

10



--------------------------------------------------------------------------------



 



(a)      Counterparty agrees that it:
          (i)      will not during the period commencing on the Trade Date
through the end of the Relevant Period or, if applicable, the Settlement
Valuation Period for any Transaction make, or, to the extent it is within its
reasonable control, permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the opening
or after the close of the regular trading session on the Exchange for the
Shares;
          (ii)      shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made; and
          (iii)      shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange) provide GS&Co. with written
notice specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through GS&Co. or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Counterparty to GS&Co. that such information is true and
correct. In addition, Counterparty shall promptly notify GS&Co. of the earlier
to occur of the completion of such transaction and the completion of the vote by
target shareholders.
(b)      Counterparty acknowledges that any such public announcement of a Merger
Transaction or potential Merger Transaction or delivery of a notice with respect
thereto may cause a Regulatory Disruption; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 6 above.
(c)      GS&Co. in its good faith and commercially reasonable discretion may
(i) if Section 5 of the Master Confirmation applies, make good faith and
commercially reasonable adjustments to the terms of any Transaction in respect
of such public announcement as provided under “Potential Adjustment Event” in
Section 1 of this Master Confirmation or (ii) treat the occurrence of such
public announcement as an Additional Termination Event with Counterparty as the
sole Affected Party and the Transactions hereunder as the Affected Transactions
and with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.
          “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by
Rule 10b-18(a)(13)(iv) under the Exchange Act.
9.      Special Provisions for Friendly Acquisition Transaction Announcements.
 (a) If a Friendly Acquisition Transaction Announcement occurs on or prior to
the Settlement Date for any Transaction or any earlier date of termination or
cancellation of the relevant Transaction pursuant to Section 6 of the Agreement
or Article 12 of the Equity Definitions (such date, the “Actual Termination
Date”), then the Number of Shares to be Delivered for such Transaction shall be
determined as if the words “less than the Minimum Shares and not” and “, but not
below zero,” were deleted from the definition thereof. If a Friendly Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Friendly Acquisition Transaction Announcement. If a Friendly
Acquisition Transaction Announcement occurs after the Actual Termination Date
with respect to a Transaction, then a second settlement of such Transaction (a
“Second Settlement”) shall occur (notwithstanding such earlier settlement,
termination or cancellation) with a Number of Shares to be Delivered at the
Second Settlement equal to the lesser of (i) zero and (ii) (x) the Number of
Shares to be Delivered determined pursuant to the first sentence of this
paragraph as if such Friendly Acquisition Transaction Announcement occurred
prior to such Actual Termination Date minus (y) the Number of Shares to be
Delivered determined pursuant to Section 1 of this Master Confirmation (provided
that in the case of a Second Settlement occurring after such an early
termination or cancellation, a Number of Shares to be Delivered shall not be
determined and instead a Forward Cash Settlement Amount will be determined as
provided in Annex A). If the

11



--------------------------------------------------------------------------------



 



Number of Shares to be Delivered for any settlement of any Transaction is a
negative number, then the terms of the Counterparty Settlement Provisions in
Annex A shall apply.
          (b)      “Friendly Acquisition Transaction Announcement” means (i) an
Acquisition Transaction Announcement by Counterparty, its board of directors or
any Sands Owner prior to the Actual Termination Date, (ii) (A) an announcement
by Counterparty, its board of directors or any Sands Owner prior to the date
three months following the Scheduled Termination Date that an Acquisition
Transaction that was the subject of an Acquisition Transaction Announcement
occurring prior to the Actual Termination Date has been approved, agreed to,
recommended by or otherwise consented to by Counterparty or its board of
directors, or negotiated by Counterparty or any authorized representative of
Counterparty or (B) consummation prior to the date three months following the
Scheduled Termination Date of an Acquisition Transaction that was the subject of
an Acquisition Transaction Announcement occurring prior to the Actual
Termination Date, or (iii) where Counterparty or its board of directors has a
legal obligation to make a recommendation, prior to the date three months
following the Scheduled Termination Date, to the Counterparty’s shareholders in
respect of an Acquisition Transaction that was the subject of an Acquisition
Transaction Announcement occurring prior to the Actual Termination Date, the
absence, by the end of the time period during which such recommendation is
required to be made, of a recommendation that its shareholders reject such
transaction. For purposes of this Master Confirmation, a “Sands Owner” means
Richard Sands, Robert Sands, any entity whose shares are beneficially owned by
Richard Sands or Robert Sands within the meaning of Rule 13d-3 under the
Exchange Act, any successor in interest to any stake in Counterparty currently
held or controlled, directly or indirectly, by Richard Sands, Robert Sands or
such an entity, or any person acting, directly or indirectly, as agent or on
behalf of any of the foregoing.
          (c)      “Acquisition Transaction Announcement” means (i) the
announcement of an Acquisition Transaction, (ii) an announcement that
Counterparty or any of its subsidiaries has entered into an agreement, a letter
of intent or an understanding designed to result in an Acquisition Transaction,
(iii) the announcement of the intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that is reasonably likely to
include, an Acquisition Transaction, or (iv) any other similar announcement that
in the reasonable judgment of the Calculation Agent is reasonably likely to
result in an Acquisition Transaction. For the avoidance of doubt, announcements
as used in the definition of Acquisition Transaction Announcement refer to any
public announcement whether made by the Issuer or a third party.
          (d)      “Acquisition Transaction” means (i) any Merger Event (for
purposes of this definition the definition of Merger Event shall be read with
the references therein to “100%” being replaced by “30%” and to “50%” by “66
2/3%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition) or Tender
Offer (for purposes of this definition the definition of Tender Offer shall be
read with the reference therein to “10%” being replaced by “30%” and the
reference to “voting shares of the Issuer” with a reference to “Shares”),
(ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 30%
of the market capitalization of Counterparty, and (iv) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise) other than a Tender
Offer that is not captured by clause (i) of this Section 9(d).
10.      Acknowledgments. (a) The parties hereto intend for:
          (i)      each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;
          (ii)     the Agreement to be a “master netting agreement” as defined
in Section 101(38A) of the Bankruptcy Code;

12



--------------------------------------------------------------------------------



 



          (iii)      a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and
          (iv)      all payments for, under or in connection with each
Transaction, all payments for the Shares (including, for the avoidance of doubt,
payment of the Prepayment Amount) and the transfer of such Shares to constitute
“settlement payments” and “transfers” (as defined in the Bankruptcy Code).
          (b)      Counterparty acknowledges that:
                    (i)      during the term of any Transaction, GS&Co. and its
affiliates may buy or sell Shares or other securities or buy or sell options or
futures contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;
                    (ii)      GS&Co. and its affiliates may also be active in
the market for the Shares other than in connection with hedging activities in
relation to any Transaction;
                    (iii)      GS&Co. shall make its own determination as to
whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Forward
Price and the VWAP Price;
                    (iv)      any market activities of GS&Co. and its affiliates
with respect to the Shares may affect the market price and volatility of the
Shares, as well as the Forward Price and VWAP Price, each in a manner that may
be adverse to Counterparty; and
                    (v)      each Transaction is a derivatives transaction with
embedded options; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
11.      Credit Support Document. GS&Co. shall provide to Counterparty a copy of
the General Guarantee Agreement dated January 30, 2006 (the “GS Group
Guarantee”) made by The Goldman Sachs Group, Inc. (“GS Group”) in favor of each
person to whom GS&Co. may owe any Obligations (as defined in the General
Guarantee Agreement) and filed as Exhibit 10.45 to GS Group’s Form 10-K for the
fiscal year ended November 25, 2005 and any successor guarantee by GS Group in
favor of each person to whom GS&Co. may owe any Obligations (as defined in the
General Guarantee Agreement), which shall constitute a Credit Support Document
hereunder with respect to GS&Co. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement. As of the
Trade Date, the Prepayment Date, the Initial Share Delivery Date, the Minimum
Share Delivery Date and the Settlement Date for each Transaction, the GS Group
Guarantee has not been revoked with respect to the Transactions hereunder and is
in full force and effect with respect to each Transaction hereunder, and
Counterparty is entitled to the benefit of the GS Group Guarantee with respect
to GS&Co.’s obligations with respect to each Transaction hereunder.
12.      Credit Support Provider. Credit Support Provider means, with respect to
GS&Co., GS Group, and Credit Support Provider is not applicable with respect to
Counterparty.
13.      No Set-off. Each party waives any and all rights it may have to set-off
delivery or payment obligations it owes to the other party under any transaction
against any delivery or payment obligations owed to it by the other party
arising under any agreement between the parties hereto other than the Agreement,
by operation of law or otherwise.
14.      Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or

13



--------------------------------------------------------------------------------



 



prior to such Original Delivery Date, so long as the aggregate number of Shares
and other securities so delivered on or prior to such Original Delivery Date is
equal to the number required to be delivered on such Original Delivery Date.
15.      Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may,
no later than the Early Termination Date or the date on which such Transaction
is terminated, elect to deliver or for GS&Co. to deliver, as the case may be, to
the other party a number of Shares (or, in the case of a Merger Event, a number
of units, each comprising the number or amount of the securities or property
that a hypothetical holder of one Share would receive in such Merger Event (each
such unit, an “Alternative Delivery Unit” and, the securities or property
comprising such unit, “Alternative Delivery Property”)) with a value equal to
the Payment Amount, as determined by the Calculation Agent (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination and, if such
delivery is made by GS&Co., the prices at which GS&Co. purchases Shares or
Alternative Delivery Property to fulfill its delivery obligations under this
Section 15); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. If such delivery is made by
Counterparty, paragraphs 2 through 7 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement applied, the
Cash Settlement Payment Date were the Early Termination Date and the Forward
Cash Settlement Amount were zero (0) minus the Payment Amount owed by
Counterparty.
16.      Payment Date upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective;
provided that if Counterparty elects to receive Shares or Alternative Delivery
Property in accordance with Section 15, such Shares or Alternative Delivery
Property shall be delivered on a date selected by GS&Co as promptly as
practicable.
17.      Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement, such amount shall be deemed to be zero;
provided that following a Friendly Acquisition Transaction Announcement, this
Section 17 shall cease to apply. For the avoidance of doubt, except to the
extent that Section 9 of this Master Confirmation applies, Counterparty shall
not be required under any circumstances to make any additional cash payments
(other than the Prepayment Amount) or deliver (or return) any Initial Shares or
Minimum Shares in connection with any Transaction.
18.      Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40 as in
effect on the relevant Trade Date (including, without limitation, where
Counterparty so elects to deliver cash or fails timely to elect to deliver
Shares or Alternative Delivery Property in respect of the settlement of such
Transactions).
19.      Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.
20.      General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a “qualified
financial contract”, as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New

14



--------------------------------------------------------------------------------



 



York (the “General Obligations Law”); (ii) such Trade Notification constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (iii) this Master Confirmation, together with the
related Supplemental Confirmation, constitutes a prior “written contract” as set
forth in Section 5-701(b)(1)(b) of the General Obligations Law, and each party
hereto intends and agrees to be bound by this Master Confirmation and the
related Supplemental Confirmation, as supplemented by the Trade Notification.
21.      Governing Law. The Agreement, this Master Confirmation, each
Supplemental Confirmation, each Trade Notification and all matters arising in
connection with the Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (without
reference to its choice of laws doctrine other than Title 14 of Article 5 of the
New York General Obligations Law).
22.     Offices.
          (a)      The Office of GS&Co. for each Transaction is: 200 West
Street, New York, New York 10282-2198.
          (b)      The Office of Counterparty for each Transaction is: 207 High
Point Drive, Building 100, Victor, New York 14564.
23.     Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to any Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
any Transaction hereunder by, among other things, the mutual waivers and
certifications provided herein.
24.     Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:
“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Master Confirmation, any
Supplemental Confirmation, any Trade Notification or this Agreement precludes
either party from bringing Proceedings in any other jurisdiction if (A) the
courts of the State of New York or the United States of America for the Southern
District of New York lack jurisdiction over the parties or the subject matter of
the Proceedings or declines to accept the Proceedings on the grounds of lacking
such jurisdiction; (B) the Proceedings are commenced by a party for the purpose
of enforcing against the other party’s property, assets or estate any decision
or judgment rendered by any court in which Proceedings may be brought as
provided hereunder; (C) the Proceedings are commenced to appeal any such court’s
decision or judgment to any higher court with competent appellate jurisdiction
over that court’s decisions or judgments if that higher court is located outside
the State of New York or Borough of Manhattan, such as a federal court of
appeals or the U.S. Supreme Court; or (D) any suit, action or proceeding has
been commenced in another jurisdiction by or against the other party or against
its property, assets or estate and, in order to exercise or protect its rights,
interests or remedies under the Agreement, this Master Confirmation, any
Supplemental Confirmation or any Trade Notification, the party (1) joins, files
a claim, or takes any other action, in any such suit, action or proceeding, or
(2) otherwise commences any Proceeding in that other jurisdiction as the result
of that other suit, action or proceeding having commenced in that other
jurisdiction.”
25.     Counterparts; Facsimile Execution. This Master Confirmation and any
Supplemental Confirmation may be executed in any number of counterparts, all of
which shall constitute one and the same instrument, and any party

15



--------------------------------------------------------------------------------



 



hereto may execute this Master Confirmation and any Supplemental Confirmation by
signing and delivering one or more counterparts. Delivery of this Master
Confirmation, any Supplemental Confirmation or any Trade Notification or a
counterpart hereof or thereof by facsimile or other electronic transmission
evidencing a signature shall be legal, valid and binding for all purposes and
will have the same effect as delivery of this Master Confirmation, such
Supplemental Confirmation, such Trade Notification or a counterpart hereof or
thereof bearing an original signature.

16



--------------------------------------------------------------------------------



 



          Please confirm your agreement to be bound by the terms stated in this
Master Confirmation by manually signing this Master Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

              Yours faithfully,


GOLDMAN, SACHS & CO.


    By:   /s/ Jonathan S. Lipnick         Authorized Signatory             

          Agreed and Accepted By:    
 
        CONSTELLATION BRANDS, INC.    
 
       
By:
  /s/ David Klein    
 
  Name: David Klein    
 
  Title:   Senior Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
SUPPLEMENTAL CONFIRMATION

     
To:
  Constellation Brands, Inc.
 
  207 High Point Drive
 
  Building 100
 
  Victor, New York 14564
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Collared Accelerated Stock Buyback
 
   
Ref. No:
  [Insert Reference No.]
 
   
Date:
  [Insert Date]

 
                    The purpose of this Supplemental Confirmation is to confirm
the terms and conditions of the Transaction entered into between Goldman, Sachs
& Co. (“GS&Co.”) and Constellation Brands, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.          This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of April 16, 2010 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.
2.          The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

     
Trade Date:
  [               ]
 
   
Forward Price Adjustment Amount:
  As specified in the Trade Notification, to be [               ]% of the Hedge
Period Reference Price.
 
   
Hedge Period Start Date:
  [               ]
 
   
Calculation Period Start Date:
  [               ]
 
   
Hedge Period End Date:
  [               ]
 
   
Scheduled Termination Date:
  [               ]
 
   
First Acceleration Date:
  [               ]
 
   
Prepayment Amount:
  USD [               ]
 
   
Prepayment Date:
  [               ]

A-1



--------------------------------------------------------------------------------



 



     
Initial Shares:
  [                    ] Shares; [provided that if, in connection with the
Transaction, GS&Co. is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that GS&Co. is able to so borrow or
otherwise acquire]1.
 
   
Initial Share Delivery Date:
  [               ]
 
   
Minimum Shares:
  As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [     ]% of the Hedge Period Reference
Price.
 
   
Maximum Shares:
  As set forth in the Trade Notification, to be a number of Shares equal to
(a) the Prepayment Amount divided by (b) [     ]% of the Hedge Period Reference
Price.
 
   
Additional Relevant Days:
  The [___] Exchange Business Days immediately following the Calculation Period.
 
   
Loss of Stock Borrow:
  Not Applicable2

3.          Section 9(b) of the Master Confirmation is hereby amended by
deleting each reference to the word “three” therein and replacing it with the
word “two”.
4.          Counterparty represents and warrants to GS&Co. that except for any
purchase consented to by GS&Co. neither it nor any “affiliated purchaser” (as
defined in Rule 10b-18 under the Exchange Act) has made any purchases of blocks
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act during
either (i) the four full calendar weeks immediately preceding the Trade Date or
(ii) during the calendar week in which the Trade Date occurs.
 

  1 Will not apply to first trade under the Master Confirmation.   2 For the
first trade under the Master Confirmation.

A-2



--------------------------------------------------------------------------------



 



          Please confirm your agreement to be bound by the terms stated in this
Supplemental Confirmation by manually signing this Supplemental Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

            Yours sincerely,

GOLDMAN, SACHS & CO.
      By:             Authorized Signatory             

          Agreed and Accepted By:
 
        CONSTELLATION BRANDS, INC.    
 
       
By:
     
 
       
 
  Name:    
 
  Title:    

A-3



--------------------------------------------------------------------------------



 



SCHEDULE B
TRADE NOTIFICATION

     
To:
  Constellation Brands, Inc.
 
  207 High Point Drive
 
  Building 100
 
  Victor, New York 14564
 
   
From:
  Goldman, Sachs & Co.
 
   
Subject:
  Collared Accelerated Stock Buyback
 
   
Ref. No:
  [Insert Reference No.]
 
   
Date:
  [Insert Date]

 
                    The purpose of this Trade Notification is to notify you of
certain terms in the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Constellation Brands, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below.
          This Trade Notification supplements, forms part of, and is subject to
the Supplemental Confirmation dated as of [Insert Date of Supplemental
Confirmation] (the “Supplemental Confirmation”) between the Contracting Parties,
as amended and supplemented from time to time. The Supplemental Confirmation is
subject to the Master Confirmation dated as of April 16, 2010 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.

     
Hedge Completion Date:
  [               ]
 
   
Hedge Period Reference Price:
  USD [               ]
 
   
Forward Price Adjustment Amount:
  USD [               ]
 
   
Minimum Shares:
  [     ]
 
   
Maximum Shares:
  [     ]

            Yours sincerely,


GOLDMAN, SACHS & CO.

      By:           Authorized Signatory           

B-1



--------------------------------------------------------------------------------



 



ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
                    1.          The following Counterparty Settlement Provisions
shall apply to the extent indicated under the Master Confirmation:

         
 
  Settlement Currency:   USD
 
       
 
  Settlement Method Election:   Applicable; provided that (i) Section 7.1 of the
Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party may make a settlement method election only if the Electing Party
represents and warrants to GS&Co. in writing on the date it notifies GS&Co. of
its election that, as of such date, the Electing Party is not aware of any
material non-public information concerning Counterparty or the Shares and is
electing the settlement method in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws.
 
       
 
  Electing Party:   Counterparty
 
       
 
  Settlement Method
Election Date:  
The earlier of (i) the Scheduled Termination Date and (ii) the Exchange Business
Day immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such Exchange
Business Day), as the case may be; provided that if a Friendly Acquisition
Transaction Announcement occurs after the Actual Termination Date, the
Settlement Method Election Date for the Second Settlement shall be the date of
the Friendly Acquisition Transaction Announcement.
 
       
 
  Default Settlement Method:   Cash Settlement
 
       
 
  Forward Cash Settlement
Amount:  
The Number of Shares to be Delivered multiplied by the Settlement Price;
provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if the words “less than the Minimum Shares and not” and “, but not
below zero,” had been deleted from the definition of Number of Shares to be
Delivered and, for purposes of “Special Provisions for Counterparty Payments” of
the Master Confirmation, the relevant Friendly Acquisition Transaction
Announcement had occurred prior to such calculation, as determined by the
Calculation Agent (with an amount that would have been owed by Counterparty
expressed as a

1



--------------------------------------------------------------------------------



 



         
 
      negative number for purposes of this calculation) minus (y) the actual
Payment Amount calculated for such early termination or cancellation.
 
       
 
  Settlement Price:   The average of the VWAP Prices (or, in the case of a
Second Settlement, the Relevant Prices) for the Exchange Business Days in the
Settlement Valuation Period, subject to Valuation Disruption as specified in the
Master Confirmation or, in the case of a Second Settlement, subject to
Section 6.6(a) of the Equity Definitions as if such dates were Valuation Dates.
 
       
 
  Settlement Valuation Period:   A number of Scheduled Trading Days selected by
the Calculation Agent, beginning on the Scheduled Trading Day immediately
following the Termination Date or, in the case of a Second Settlement, the date
of the Friendly Acquisition Transaction Announcement.
 
       
 
  Cash Settlement:   If Cash Settlement is applicable, then Buyer shall pay to
Seller the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.
 
       
 
  Cash Settlement
Payment Date:  
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.
 
       
 
  Net Share Settlement
Procedures:  
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

                    2.          Net Share Settlement shall be made by delivery
on the Cash Settlement Payment Date of a number of Shares satisfying the
conditions set forth in paragraph 3 below (the “Registered Settlement Shares”),
or a number of Shares not satisfying such conditions (the “Unregistered
Settlement Shares”), in either case with a value equal to the absolute value of
the Forward Cash Settlement Amount, with such Shares’ value based on the value
thereof to GS&Co. (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent.
                    3.          Counterparty may only deliver Registered
Settlement Shares pursuant to paragraph 2 above if:
                    (a)         a registration statement covering public resale
of the Registered Settlement Shares by GS&Co. (the “Registration Statement”)
shall have been filed with the Securities and Exchange Commission under the
Securities Act and been declared or otherwise become effective on or prior to
the date of delivery, and no stop order shall be in effect with respect to the
Registration Statement; a printed prospectus relating to the Registered
Settlement Shares (including any prospectus supplement thereto, the
“Prospectus”) shall have been delivered to GS&Co., in such quantities as GS&Co.
shall reasonably have requested, on or prior to the date of delivery;
                    (b)         the form and content of the Registration
Statement and the Prospectus (including, without limitation, any sections
describing the plan of distribution) shall be reasonably satisfactory to GS&Co.
(provided, GS&Co. shall provide Counterparty any information reasonably required
by Counterparty for the preparation of the plan of distribution section of any
Prospectus);
                    (c)         as of or prior to the date of delivery, GS&Co.
and its agents shall have been afforded a reasonable opportunity to conduct a
due diligence investigation with respect to Counterparty customary in scope for

2



--------------------------------------------------------------------------------



 



underwritten offerings of equity securities and the results of such
investigation are satisfactory to GS&Co., in its discretion; and
                    (d)         as of the date of delivery, an agreement (the
“Underwriting Agreement”) shall have been entered into with GS&Co. in connection
with the public resale of the Registered Settlement Shares by GS&Co.
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance reasonably satisfactory to
GS&Co., which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters.
                    4.          If Counterparty delivers Unregistered Settlement
Shares pursuant to paragraph 2 above:
                    (a)         all Unregistered Settlement Shares shall be
delivered to GS&Co. (or any affiliate of GS&Co. designated by GS&Co.) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(2) thereof;
                    (b)         as of or prior to the date of delivery, GS&Co.
and any potential purchaser of any such shares from GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) identified by GS&Co. shall be afforded a
commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);
                    (c)         as of the date of delivery, Counterparty shall
enter into an agreement (a “Private Placement Agreement”) with GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) in connection with the private
placement of such shares by Counterparty to GS&Co. (or any such affiliate) and
the private resale of such shares by GS&Co. (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to GS&Co., which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
GS&Co. and its affiliates and the provision of customary opinions, accountants’
comfort letters and lawyers’ negative assurance letters, and shall provide for
the payment by Counterparty of all reasonable fees and expenses in connection
with such resale, including all reasonable fees and expenses of counsel for
GS&Co., and shall contain representations, warranties, covenants and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and
                    (d)         in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), Counterparty shall, if so
requested by GS&Co., prepare, in cooperation with GS&Co., a private placement
memorandum in form and substance reasonably satisfactory to GS&Co.
                    5.          GS&Co., itself or through an affiliate (the
“Selling Agent”) or any underwriter(s), will sell all, or such lesser portion as
may be required hereunder, of the Registered Settlement Shares or Unregistered
Settlement Shares and any Makewhole Shares (as defined below) (together, the
“Settlement Shares”) delivered by Counterparty to GS&Co. pursuant to paragraph 6
below commencing on the Cash Settlement Payment Date and continuing until the
date on which the aggregate Net Proceeds (as such term is defined below) of such
sales is equal to the absolute value of the Forward Cash Settlement Amount (such
date, the “Final Resale Date”). If the proceeds of any sale(s) made by GS&Co.,
the Selling Agent or any underwriter(s), net of any fees and commissions
(including, without limitation, underwriting or placement fees) customary for
similar transactions under the circumstances at the time of the offering,
together with carrying charges and expenses incurred in connection with the
offer and sale of the Shares (including, but without limitation to, the covering
of any over-allotment or short position (syndicate or otherwise)) (the “Net
Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business

3



--------------------------------------------------------------------------------



 



Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, GS&Co. shall return to Counterparty on that date such
unsold Shares.
                    6.          If the Calculation Agent determines that the Net
Proceeds received from the sale of the Registered Settlement Shares or
Unregistered Settlement Shares or any Makewhole Shares, if any, pursuant to this
paragraph 6 are less than the absolute value of the Forward Cash Settlement
Amount (the amount in USD by which the Net Proceeds are less than the absolute
value of the Forward Cash Settlement Amount being the “Shortfall” and the date
on which such determination is made, the “Deficiency Determination Date”),
Counterparty shall on the Exchange Business Day next succeeding the later of the
Deficiency Determination Date or the date on which the Calculation Agent gives
Counterparty notice of the Shortfall (as applicable, the “Makewhole Notice
Date”) deliver to GS&Co., through the Selling Agent, a notice of Counterparty’s
election that Counterparty shall either (i) pay an amount in cash equal to the
Shortfall on the day that is one (1) Currency Business Day after the Makewhole
Notice Date, or (ii) deliver additional Shares. If Counterparty elects to
deliver to GS&Co. additional Shares, then Counterparty shall deliver additional
Shares in compliance with the terms and conditions of paragraph 3 or paragraph 4
above, as the case may be (the “Makewhole Shares”), on the first Clearance
System Business Day which is also an Exchange Business Day following the
Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.
                    7.          Notwithstanding the foregoing, in no event shall
the aggregate number of Settlement Shares and Makewhole Shares be greater than
the Reserved Shares minus the amount of any Shares actually delivered by
Counterparty under any other Transaction(s) under this Master Confirmation (the
result of such calculation, the “Capped Number”). Counterparty represents and
warrants (which shall be deemed to be repeated on each day that a Transaction is
outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:
A – B

                     Where   A = the number of authorized shares of the
Counterparty that are not outstanding or reserved for future issuance on the
date of the determination of the Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

                    “Reserved Shares” means initially, 25,000,000 Shares. The
Reserved Shares may be increased or decreased in a Supplemental Confirmation.

4